DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) filed on September 20, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 09, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 and 21 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Couleur et al. (U.S. Pat. No. 10, 256, 728 A1, reference provided as part of the Information Disclosure Statement “IDS”).

In re claim 1, Couleur discloses (Fig. 1) a circuit (100) comprising: 
first and second inductors (L104a, L104b) arranged to form a pair of coupled inductors in a DC-DC converter (See Fig. 1); 
a first pulse control circuit (101a) coupled to the first inductor (L104a), the first pulse control circuit including a first on-time circuit (Fig. 2, ON-time circuit 222) configured to cause 
a second pulse control circuit (101b) coupled to the second inductor (L104b); the second pulse control circuit including a second on-time circuit (Fig. 2, ON-time circuit 222) configured to cause current pulses to be sourced to the second inductor (Col. 7, lines 1-30) and a second off-time circuit (Fig. 2, OFF-time circuit 223) configured to activate a current path between the second inductor and a ground node (Col. 7, lines 40-67); 
wherein the first and second off-time circuits are coupled to receive, as an input, an output signal from their respective ones of the first and second on-time circuits (each of the OFF-time circuits 223 receives as an input, the high enable signal 215 from their respective ON-time circuit 222, Col. 7, lines 40-67), and wherein the first and second off-time circuits are configured to activate respective current paths between the first and second inductors and ground in response to de-assertion of the respectively coupled outputs from the first and second on-time circuits (Col. 7, lines 40-67, Col. 8, lines 1-9 and 64-67 and Col. 9, lines 1-8); 
wherein, concurrent with the first pulse control circuit sourcing a current pulse through the first inductor, the second off-time circuit of the second pulse control circuit is configured to activate the current path through the second inductor responsive to a determination that a voltage on an output node of the second pulse control circuit is less than a threshold (Fig. 3, Col. 9, lines 9-29).

In re claim 2, Couleur discloses (Figs. 1-2) wherein the first pulse control circuit (101a) includes first and second switches (Fig. 2, 225 and 226) coupled to the first inductor, wherein the first on-time circuit (ON-time circuit 222) is configured to control the first switch (Col. 7, lines 40-67) and wherein the first off-time circuit (OFF-time circuit 223) is configured to control the second switch (Col. 7, lines 40-67); and wherein the second pulse control circuit (101b) includes third and fourth switches (Fig. 2, 225 and 226) coupled to the second inductor, wherein the second on- time circuit (ON-time circuit 222) is configured to control the third switch (Col. 7, lines 40-67) and wherein the second off-time circuit (OFF-time circuit 223) is configured to control the fourth switch (Col. 7, lines 40-67).

In re claim 3, Couleur discloses (Figs. 1-2) wherein the first pulse control circuit is configured to source the current pulse by the first on-time circuit causing closing of the first switch, and wherein the second pulse control circuit is configured to activate the current path by the second off-time circuit causing closing of the fourth switch responsive to determining that the voltage on the output node of the second control circuit is less than the threshold (Col. 7, lines 40-67, Col. 8, lines 1-9 and 64-67 and Col. 9, lines 1-8 and 9-29).

In re claim 4, Couleur discloses (Figs. 1-2) wherein the second off-time circuit is configured to cause the fourth switch to remain open, responsive to determining that the voltage on the output node of the second control circuit is greater than the threshold, when the first pulse control circuit is sourcing a current pulse (Col. 7, lines 40-67, Col. 8, lines 1-9 and 64-67 and Col. 9, lines 1-8 and 9-29).

In re claim 5, Couleur discloses wherein the first and second pulse control circuits are configured to source current pulses through their respectively coupled one of the first and second inductors in phases that are opposite of one another (Col. 7, lines 40-67, Col. 8, lines 1-9 and 64-67 and Col. 9, lines 1-8 and 9-29).

In re claim 6, Couleur discloses (Figs. 1-2) a plurality of inductors arranged in a plurality of pairs of coupled inductors, wherein the first and second inductors comprise a first one of the plurality of pairs of coupled inductors (Col. 12, lines 30-39); and a plurality of pulse control circuits each coupled to a corresponding one of the plurality of inductors (Figs. 1-2, Col. 7, lines 40-67, Col. 8, lines 1-9 and 64-67 and Col. 9, lines 1-8 and 9-29, Col. 12, lines 30-39), the plurality of pulse control circuits including the first and second pulse control circuits (Figs. 1-2, Col. 7, lines 40-67, Col. 8, lines 1-9 and 64-67 and Col. 9, lines 1-8 and 9-29, Col. 12, lines 30-39); wherein a first subset of the plurality of pulse control circuits are configured to source current pulses through their respectively coupled one of the plurality of inductors during a first phase (Figs. 1-2, Col. 7, lines 40-67, Col. 8, lines 1-9 and 64-67 and Col. 9, lines 1-8 and 9-29, Col. 12, lines 30-39), and wherein a second subset of the plurality of pulse control circuits are configured to source current pulses through their respectively coupled one of the plurality of inductors during a second phase that is opposite of the first phase (Figs. 1-2, Col. 7, lines 40-67, Col. 8, lines 1-9 and 64-67 and Col. 9, lines 1-8 and 9-29, Col. 12, lines 30-39).

In re claim 7, Couleur discloses a mode control circuit, wherein the mode control circuit is configured to: inhibit, during the first phase, each of a third subset of the plurality of pulse control circuits from sourcing current pulses through their respectively coupled one of the plurality of inductors, wherein the third subset is a subset of the first subset (Col. 7, lines 40-67, Col. 8, lines 1-9 and 64-67 and Col. 9, lines 1-8 and 9-29, Col. 12, lines 30-39); and inhibit, during the second phase, each of a fourth subset of the plurality of pulse control circuits from sourcing current pulses through their respectively coupled one of the plurality of inductors, wherein the fourth subset is a subset of the second subset (Col. 7, lines 40-67, Col. 8, lines 1-9 and 64-67 and Col. 9, lines 1-8 and 9-29, Col. 12, lines 30-39). 

In re claim 8, Couleur discloses a mode control circuit is configured to inhibit a selected one of the plurality of pulse control circuits from sourcing a current pulse through its respectively coupled one of the plurality of inductors by altering a feedback voltage provided to the selected one of the plurality of pulse control circuits (Col. 7, lines 40-67, Col. 8, lines 1-9 and 64-67 and Col. 9, lines 1-8 and 9-29, Col. 12, lines 30-39).

In re claim 9, Couleur discloses (Fig. 1) a plurality of voltage offset circuits (103a-103c, Col. 12, lines 30-39), wherein each of the voltage offset circuits is coupled in a feedback loop to a corresponding one of the plurality of pulse control circuits (Fig. 1), and wherein the mode control circuit is configured to cause a given one of the plurality of pulse control circuits to inhibit sourcing a current pulse by causing its correspondingly coupled one of the plurality of 

In re claim 10, Couleur discloses (Fig. 1) a method comprising: sourcing a current pulse to a first inductor (L104a) of a first coupled inductor pair, the first coupled inductor pair including the first inductor and a second inductor (L104b), wherein said sourcing is performed by activating a first switch using an on-time circuit (Fig. 2, ON-time circuit 222) in a first pulse control circuit (101a) coupled at a first node to the first inductor; comparing, using a threshold detect circuit in a second pulse control circuit (101b) coupled at a second node to the second inductor, a voltage on the second node to a threshold (Col. 7, lines 40-67, Col. 8, lines 1-9 and 64-67 and Col. 9, lines 1-8 and 9-29); and responsive to the threshold detect circuit determining that the voltage is less than the threshold and concurrent with sourcing the current pulse, activating a current path, through the second inductor, to a ground node (Col. 7, lines 40-67, Col. 8, lines 1-9 and 64-67 and Col. 9, lines 1-8 and 9-29), wherein the activating is performed by an off-time circuit (Fig. 2, OFF-time circuit 223) in the second pulse control circuit activating a second switch (Col. 7, lines 40-67, Col. 8, lines 1-9 and 64-67 and Col. 9, lines 1-8 and 9-29); and activating the second switch, using the off-time circuit in the second pulse control circuit, in response to an on-time circuit in the second pulse control circuit de-activating a third switch coupled between the second inductor and an input voltage source (Col. 7, lines 40-67, Col. 8, lines 1-9 and 64-67 and Col. 9, lines 1-8 and 9-29).

In re claim 11, Couleur discloses comprising the off-time circuit holding the second switch inactive to inhibit the current path through the second inductor responsive to the threshold detect circuit determining that the voltage is greater than the threshold (Col. 7, lines 40-67, Col. 8, lines 1-9 and 64-67 and Col. 9, lines 1-8 and 9-29).

In re claim 12, Couleur discloses sourcing a first current pulse, using the first pulse control circuit, through the first inductor during a first phase (Col. 7, lines 40-67, Col. 8, lines 1-9 and 64-67 and Col. 9, lines 1-8 and 9-29); and sourcing a second current pulse, using the second pulse control circuit, through the second inductor, during a second phase, the second phase being opposite of the first phase (Col. 7, lines 40-67, Col. 8, lines 1-9 and 64-67 and Col. 9, lines 1-8 and 9-29).

In re claim 13, Couleur discloses (Fig. 1) sourcing a current pulse through a selected one of a plurality of inductors using one of a plurality of pulse control circuits, the plurality of inductors including the first and second inductors (Col. 7, lines 40-67, Col. 8, lines 1-9 and 64-67 and Col. 9, lines 1-8 and 9-29, Col. 12, lines 30-39), and the plurality of pulse control circuits including the first and second pulse control circuits (Col. 7, lines 40-67, Col. 8, lines 1-9 and 64-67 and Col. 9, lines 1-8 and 9-29, Col. 12, lines 30-39); inhibiting other ones of the plurality of pulse control circuits from sourcing a current pulse during a cycle in which the selected one of the plurality of inductors is sourcing the current pulse (Col. 7, lines 40-67, Col. 8, lines 1-9 and 64-67 and Col. 9, lines 1-8 and 9-29, Col. 12, lines 30-39); and in a plurality of successive cycles, selecting, using a mode control circuit, which one of the plurality of pulse control circuits is to 

In re claim 14, Couleur discloses (Fig. 1) providing a feedback voltage (111a-111c) to each of the plurality of pulse control circuits (101a-101c), wherein particular ones of the plurality pulse control circuits from sourcing a current pulse comprises providing an offset (103a-103c) to the feedback voltage (Col. 7, lines 40-67, Col. 8, lines 1-9 and 64-67 and Col. 9, lines 1-8 and 9-29, Col. 12, lines 30-39).

In re claim 21, Couleur discloses (Fig. 2) wherein ones of the plurality of pulse control circuits include a voltage detection circuit (224) coupled to its corresponding off-time circuit, wherein the voltage detection circuit is configured to detect that that the voltage on an output node of the corresponding other one of the pulse control circuit is negative (Col. 7, lines 40-67, Col. 8, lines 1-9 and 64-67 and Col. 9, lines 1-8 and 9-29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Herzer et al. (U.S. Pub. No. 2018/0183332 A1) in view of Ho (U.S. Pub. No. 2007/0085520 A1).

In re claim 1, Herzer discloses (Fig. 2) a circuit (power converter 200) comprising: 
first and second inductors arranged to form a pair of coupled inductors in a DC-DC converter (inductors 110 of phases 1, 2 of the stages 104 of the multiphase DC-DC converter); 
a first pulse control circuit (control circuit 106 of phase 1) coupled to the first inductor (inductor 110 of phase 1); and 

wherein, concurrent with the first pulse control circuit sourcing a current pulse through the first inductor (Para. 0017-0024 and 0033), the second pulse control circuit is configured to activate the current path through the second inductor responsive to determination that a voltage on an output node of the second pulse control circuit is less than a threshold (Para. 0017-0024 and 0033).
Herzer fails to disclose wherein the first pulse control circuit including a first on-time circuit configured to cause current pulses to be sourced to the first inductor and a first off-time circuit configured to activate a current path between the first inductor and a ground node; and wherein the second pulse control circuit including a second on-time circuit configured to cause current pulses to be sourced to the second inductor and a second off-time circuit configured to activate a current path between the second inductor and a ground node, wherein the first and second off-time circuits are coupled to receive, as an input, an output signal from their respective ones of the first and second on-time circuits, and wherein the first and second off-time circuits are configured to activate respective current paths between the first and second inductors and ground in response to de-assertion of the respectively coupled outputs from the first and second on-time circuits.
Ho teaches (Fig. 8) a converter circuit (800), wherein the pulse control circuit (control circuit of 800) including an on-time circuit (comprising elements 822, 826, 830, 832, 850, 852, 862) configured to cause current pulses to be sourced to the inductor and a off-time circuit configured to activate a current path between the inductor and a ground node (Para. 0026-
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Herzer to include wherein the first pulse control circuit including a first on-time circuit configured to cause current pulses to be sourced to the first inductor and a first off-time circuit configured to activate a current path between the first inductor and a ground node; and wherein the second pulse control circuit including a second on-time circuit configured to cause current pulses to be sourced to the second inductor and a second off-time circuit configured to activate a current path between the second inductor and a ground node, wherein the first and second off-time circuits are coupled to receive, as an input, an output signal from their respective ones of the first and second on-time circuits, and wherein the first and second off-time circuits are configured to activate respective current paths between the first and second inductors and ground in response to de-assertion of the respectively coupled outputs from the first and second on-time circuits, as disclosed in Ho to achieve high efficiency at wide load variation without requiring an external diode component (Para. 0008).

In re claim 2, Herzer discloses (Fig. 2) wherein the first pulse control circuit (control circuit 106 of phase 1) includes first and second switches (switches of driver 108 of phase 1) 
Herzer fails to disclose wherein the first on-time circuit is configured to control the first switch and wherein the first off-time circuit is configured to control the second switch; wherein the second on- time circuit is configured to control the third switch and wherein the second off-time circuit is configured to control the fourth switch.
Ho teaches (Fig. 8) a converter circuit (800), wherein the on-time circuit (comprising elements 822, 826, 830, 832, 850, 852, 862) is configured to control the high switch (Para. 0026-0033) and wherein the off-time circuit (comprising 824, 828, 834, 864) is configured to control the low switch (Para. 0026-0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Herzer wherein the first on-time circuit is configured to control the first switch and wherein the first off-time circuit is configured to control the second switch; wherein the second on- time circuit is configured to control the third switch and wherein the second off-time circuit is configured to control the fourth switch, as disclosed in Ho to achieve high efficiency at wide load variation without requiring an external diode component (Para. 0008).

In re claim 3, Herzer discloses wherein the first pulse control circuit is configured to source the current pulse by closing the first switch, and wherein the second pulse control circuit is configured to activate the current path by closing the fourth switch responsive to 
Herzer fails to disclose the first on-time circuit and the second off-time circuit.
Ho teaches (Fig. 8) a converter circuit (800), comprising the on-time circuit (comprising elements 822, 826, 830, 832, 850, 852, 862) and the off-time circuit (comprising 824, 828, 834, 864).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Herzer to include the on-time circuit and the off-time circuit, as disclosed in Ho to achieve high efficiency at wide load variation without requiring an external diode component (Para. 0008).

In re claim 4, Herzer discloses wherein the second pulse control circuit is configured to cause the fourth switch to remain open, responsive to determining that the voltage on the output node of the second control circuit is greater than the threshold, when the first pulse control circuit is sourcing a current pulse (Para. 0017-0030).
Herzer fails to disclose the off-time circuit.
Ho teaches (Fig. 8) a converter circuit (800), comprising the off-time circuit (comprising 824, 828, 834, 864).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Herzer to include the off-time circuit, as disclosed in Ho to achieve high efficiency at wide load variation without requiring an external diode component (Para. 0008).

In re claim 5, Herzer discloses wherein the first and second pulse control circuits are configured to source current pulses through their respectively coupled one of the first and second inductors in phases that are opposite of one another (Para. 0017-0030 and 0033).

In re claim 6, Herzer discloses (Fig. 2) a plurality of inductors arranged in a plurality of pairs of coupled inductors (the power converter 200 comprises a N plurality of inductors 110, each corresponding to one of the N plurality of phases of the power converter 200, Para. 0017-0024), wherein the first and second inductors comprise a first one of the plurality of pairs of coupled inductors (Para. 0017-0024); and a plurality of pulse control circuits each coupled to a corresponding one of the plurality of inductors, the plurality of pulse control circuits including the first and second pulse control circuits (the power converter 200 comprises a N plurality of control circuits 106, each corresponding to one of the N plurality of phases of the power converter 200, Para. 0017-0024); wherein a first subset of the plurality of pulse control circuits are configured to source current pulses through their respectively coupled one of the plurality of inductors during a first phase (Para. 0017-0024), and wherein a second subset of the plurality of pulse control circuits are configured to source current pulses through their respectively coupled one of the plurality of inductors during a second phase that is opposite of the first phase (Para. 0017-0024).

In re claim 7, Herzer discloses (Fig. 2) a mode control circuit (channel selector 118, Para. 0017-0030 and 0033), wherein the mode control circuit is configured to: inhibit, during the first 

In re claim 8, Herzer discloses (Fig. 2) a mode control circuit (channel selector 118, Para. 0017-0030 and 0033) is configured to inhibit a selected one of the plurality of pulse control circuits from sourcing a current pulse through its respectively coupled one of the plurality of inductors by altering a feedback voltage (provided by the feedback control circuit 210) provided to the selected one of the plurality of pulse control circuits (Para. 0017-0030 and 0033).

In re claim 9, Herzer discloses (Fig. 2) a plurality of voltage offset circuits (the power converter 200 comprises a N plurality of OFFSET control circuits 208, each corresponding to one of the N plurality of phases of the power converter 200), wherein each of the voltage offset circuits is coupled in a feedback loop to a corresponding one of the plurality of pulse control circuits (Para. 0017-0030 and 0033), and wherein the mode control circuit is configured to cause a given one of the plurality of pulse control circuits to inhibit sourcing a current pulse by causing its correspondingly coupled one of the plurality of voltage offset circuits to apply an offset voltage to an input coupled to receive the feedback voltage (Para. 0017-0030 and 0033).

In re claim 10, Herzer discloses (Fig. 2) a method comprising: sourcing a current pulse to a first coupled inductor of a first inductor pair (the power converter 200 comprises a N plurality of inductors 110, each corresponding to one of the N plurality of phases of the power converter 200, Para. 0017-0024 and 0033), the first coupled inductor pair including the first inductor (inductor 110 of phase 1) and a second inductor (inductor 110 of phase 2), wherein said sourcing is performed by a first pulse control circuit (control circuit 106 of phase 1) coupled at a first node to the first inductor (control 106 of phase 1 is coupled to the inductor 110 of phase 1 through the driver 108 of phase 1, Para. 0017-0024 and 0033).
Herzer fails to disclose activating a first switch using an on-time circuit; comparing, using a threshold detect circuit in a second pulse control circuit coupled at a second node to the second inductor, a voltage on the second node to a threshold; and responsive to the threshold detect circuit determining that the voltage is less than the threshold and concurrent with sourcing the current pulse, activating a current path, through the second inductor, to a ground node, wherein the activating is performed by an off-time circuit in the second pulse control circuit activating a second switch.
Ho teaches (Fig. 8) a converter circuit (800), activating a first switch (802) using an on-time circuit (comprising elements 822, 826, 830, 832, 850, 852, 862); comparing, using a threshold detect circuit, a voltage on the second node to a threshold (Para. 0026-0033); and responsive to the threshold detect circuit determining that the voltage is less than the threshold and concurrent with sourcing the current pulse, activating a current path, through 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Herzer by activating a first switch using an on-time circuit; comparing, using a threshold detect circuit in a second pulse control circuit coupled at a second node to the second inductor, a voltage on the second node to a threshold; and responsive to the threshold detect circuit determining that the voltage is less than the threshold and concurrent with sourcing the current pulse, activating a current path, through the second inductor, to a ground node, wherein the activating is performed by an off-time circuit in the second pulse control circuit activating a second switch, as disclosed in Ho to achieve high efficiency at wide load variation without requiring an external diode component (Para. 0008).

In re claim 11, Herzer fails to disclose the off-time circuit holding the second switch inactive to inhibit inhibiting the current path through the second inductor responsive to the threshold detect circuit determining that the voltage is greater than the threshold.
Ho teaches (Fig. 8) a converter circuit (800), wherein the off-time circuit (comprising 824, 828, 834, 864) holding the second switch (804) inactive to inhibit inhibiting the current path through the inductor responsive to the threshold detect circuit determining that the voltage is greater than the threshold (Para. 0026-0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Herzer wherein the off-time circuit 

In re claim 12, Herzer discloses sourcing a first current pulse, using the first pulse control circuit, through the first inductor during a first phase (Para. 0017-0024 and 0033); and sourcing a second current pulse, using the second pulse control circuit, through the second inductor, during a second phase (Para. 0017-0024 and 0033), the second phase being opposite of the first phase (Para. 0017-0024 and 0033).

In re claim 13, Herzer discloses (Fig. 2) sourcing a current pulse through a selected one of a plurality of inductors using one of a plurality of pulse control circuits, the plurality of inductors including the first and second inductors, and the plurality of pulse control circuits including the first and second pulse control circuits (the power converter 200 comprises a N plurality of control circuits 106 and a N plurality of inductors 110, each corresponding to one of the N plurality of phases of the power converter 200, Para. 0017-0024); inhibiting other ones of the plurality of pulse control circuits from sourcing a current pulse during a cycle in which the selected one of the plurality of inductors is sourcing the current pulse (Para. 0017-0024 and 0033); and in a plurality of successive cycles, selecting, using a mode control circuit (channel selector 118), which one of the plurality of pulse control circuits is to source a current pulse and 

In re claim 14, Herzer discloses (Fig. 2) providing a feedback voltage (provided by the feedback control 210 at each of it corresponding phase) to each of the plurality of pulse control circuits (control circuits 106 of the N phases), wherein particular ones of the plurality pulse control circuits from sourcing a current pulse comprises providing an offset (provided by the OFFSET control 208 at each of it corresponding phase) to the feedback voltage (Para. 0017-0024 and 0033).

In re claim 21, Herzer fails to disclose a voltage detection circuit coupled to the second off-time circuit, wherein the voltage detection circuit is configured to detect that the voltage on the output node of the second pulse control circuit is a negative voltage.
Ho teaches (Fig. 8) a converter circuit (800), comprising a voltage detection circuit (818) coupled to the off-time circuit (comprising 824, 828, 834, 864), wherein the voltage detection circuit is configured to detect that the voltage on the output node of the second pulse control circuit is a negative voltage (Para. 0026-0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Herzer include a voltage detection circuit coupled to the second off-time circuit, wherein the voltage detection circuit is configured to detect that the voltage on the output node of the second pulse control circuit is a negative .

Allowable Subject Matter
Claims 16, 18-20 and 22 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 16, the prior art of record fails to disclose or suggest “wherein the off- time circuit of a given one of the plurality of pulse control circuits is coupled to receive an output from its corresponding on-time circuit, an output from a corresponding voltage detect circuit, and an output from a current comparator configured to measure a current through the second switch” in combination with other limitations of the claim. Claims 18-20 and 22 depend directly or indirectly from claim 16 and are, therefore, also allowable at least for the same reasons set above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838